Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-9, 11-16, and 18-20 are pending. Claims 10 and 17 have been cancelled. Claims 7-9, 13-16, and 18-20 have been withdrawn due to non-elected claims. Claims 1, 5-8, 13 and 15 have been amended. Claims 1-6 and 11-12 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the container C1 and the container CW1 are contained in the same test strip”. The term “the same test strip” lacks antecedent basis since claim 11 is dependent on claim 5 which does not mention a test strip. For the purpose of compact prosecution the examiner is interpreting the term “the test strip” as a test strip comprising multiple reagent containers. Clarification is required. 
Claim 12 which is dependent on claim 11 is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Catanzariti et al. (US20030077580A1) in view of Tajima (US20080193995A1) and Mabilat et al. (US5723344A, Pub. Date: 03/03/1998), as evidenced by “VIDAS Instrument User’s Manual” (2005), Catt et al. (Solid-phase radioimmunoassay in antibody-coated tubes. Science. 1967;158(3808):1570-1572), and Roitman et al. (US20070077564A1).
Regarding claim 1, Catanzariti teaches the use of automated apparatus for the automated detection of one, or more than one amplified nucleic acid sequences (Abstract). In detail, Catanzariti teaches a process for applying, in a tubular solid support, optionally flared, having a circular or ellipsoidal opening at each end (Fig. 17: shows structure of VIDAS SPR pipette tip), at least one binding partner P1 that binds to an analyte to be detected or quantified in a test sample (Par. [164]: using specific reporter probe or detector probe nucleic acids labeled with alkaline phosphatase (AKP) to detect analytes; Fig. 17: detector probes in well X1), comprising the following steps: 
(i) connecting the solid support to a suction-discharge device (Par. [110]: Persons of skill in the art are familiar with the VIDAS instrument. It is known in the art the VIDAS instrument is a suction-discharge device as evidenced by the “VIDAS Instrument User’s Manual”, Page 2-9: at each stage, the reagent is cycled in and out of each SPR by a piston-driven air system), 
(ii) drawing up into the support, by one of its ends, a solution comprising the at least one binding partner P1, called sensitization solution S1, contained in a container, called container C1 (Fig. 17, Par. [168]: Transfer of 203 μl target from X0 to AKP-probes in X1; Par. [169]: Hybridize and capture to the entire SPR®), 
(iii) continuing contact between the sensitization solution S1 and the inner surface of the solid support for a time between 0 s and 11 min (Par. [181]; Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR®, holding the solution for a defined period of time, and pipetting the solution out of the SPR®; Hold times for hybridization is 3.0 minutes).
(iv) discharging the sensitization solution S1 into a container, which is optionally the container C1, wherein 
steps (ii) to (iv) form a cycle that is repeated at least once over a total duration of at least 1 min and at most 2.5 h (Fig. 17, Par. [181]; Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR® and pipetting the solution out of the SPR®; total assay time for the research protocol was about 1.75 hours but can be reduced to about 75 minutes).
In summary, Catanzariti teaches a process of using an automated apparatus equipped with a tubular solid support to repeatedly perform drawing up, incubating, and discharging fluid solutions for a desired period of time. 
Catanzariti does not specifically teach the process is used for preparing an immunoassay solid phase by coating an inner surface of a tubular solid support with the at least one binding partner P1. Catanzariti does not specifically teach the cycles of steps (ii) to (iv) are completed before contacting the test sample with the solid support.
Tajima teaches a biological material fixed carrier enclosing tip, a biological material fixed carrier treatment apparatus, and a treatment method thereof (Abstract). 
In detail, Tajima teaches that the predetermined chemical material is fixed to the carrier by a specific reaction with a binding material provided fixed in an appropriate area (Par. [17]), the carrier is a solid body (Par. [18]). Tajima teaches that in the case of “reaction” processing, the suction and discharge is repeated; in regard to the frequency of the suction and discharge thereof, the determined control is performed according to the material conditions (Par. [57]). Therefore Tajima teaches a process of using repeated suction and discharge to fix a binding material to a solid carrier. 
Mabilat describes immunological assays were carried out automatically in the automaton VIDAS (BIOMERIEUX trademark) (Col. 9, ln. 9-14). Mabilat teaches the reaction is carried out in the support called SPR (BIOMERIEUX-VITEK trademark) (“Solid Phase Receptacle") which is a conical support and the various steps take place in the SPR which serves as a pipette, the sandwich hybridization reaction described in the procedure below takes place on the inner wall of the cone (Col. 9, ln. 15-23). Mabilat teaches on the inner wall of the SPR is passively attached either the capture oligonucleotide G3, or comparatively the oligo nucleotide G3-bipolymer conjugate; after a night at room temperature or two hours at 37° C, the cones are washed twice and then dried under vacuum (Col. 9, ln. 24-33). Mabilat teaches the target is contained in a buffer placed in a well and the target is incubated with the SPR cone after the cone is coated with the capture oligonucleotide G3 (Col. 9, ln. 38-49). Therefore Mabilat teaches coating an inner surface of a tubular solid support such as a pipette tip with a binding partner before contacting the test sample with the solid support.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the automated process of Catanzariti, to coat a solid support with a binding partner by repeated suction and discharge, as taught by Tajima, because Catanzariti teaches automation is generally believed to be more economical, efficient, reproducible and accurate for the processing of clinical assays (Catanzariti, Par. [24]) and Tajima teaches a process of using repeated suction and discharge to fix a binding material to a solid carrier and the target process can be performed consistently, without being manually handled, and automatically, and therefore, a process that has a high reliability can be performed with certainty (Tajima, Par. [76]). 
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the automated process of Catanzariti in view of Tajima, to coat an inner surface of a tubular solid support such as a pipette tip with a binding partner before contacting the test sample with the solid support, as taught by Mabilat, for the purpose of simplifying the assay process since the coated pipette tip serves both as the solid phase for the reaction and as a pipetting system, as taught by Mabilat (Mabilat, Col. 9, ln. 15-23). In addition, it would also be obvious to adapt the specific cycle duration of Catanzariti for the purpose of coating the SPR, because Mabilat teaches coating the SPR tip for 2 hours at 37 0C ((Col. 9, ln. 24-33), which is similar to the total duration (about 1.75 hours) of the process of Catanzariti.
One of skill in the art would have a reasonable expectation of success in combining Catanzariti with Tajima because both are directed to a method of using an automated suction and discharge process to handle liquid solutions. One of skill in the art would have a reasonable expectation of success in combining Catanzariti in view of Tajima with Mabilat because both are directed to a method of coating a solid surface with a binding partner.

Regarding claims 2 and 4, Catanzariti in view of Tajima and Mabilat teaches the process as claimed in claim 1 as described above. Although Catanzariti does not specifically teach the limitations of instant claims 2 “the contact time of step (iii) between the sensitization solution S1 and the inner surface of the solid support is between 2 s and 1 min.” and the limitations of instant claim 4 “ the total duration of the repeated cycles is between 10 and 20 min.”, it is known in that art that when coating a solid surface with a binding partner (such as antibodies), the exposure duration is not critical as evidenced by Catt (Catt, page 1570, right column, last paragraph: the duration of exposure to antiserum was not critical; results were identical with times ranging from 1 minute to 16 hours). In addition, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”. Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 2 and 4 are for any particular purpose or solve any stated problem, and the prior art teaches that “the incubation time is 3 min and the total duration is about 1.75 hours” may be varied because a shorter period contacting time period would improve the efficiency of the method and prior arts teaches the exposure duration is not critical and the immunoassay results are identical with incubation times ranging from 1 minute to 16 hours as evidenced by Catt. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of determining the incubation time for coating a solid surface with a binding partner using an automated device.
Regarding claim 3, Catanzariti in view of Tajima and Mabilat teaches the process as claimed in claim 1, wherein steps (ii) to (iv) are repeated from 10 to 100 times. (Catanzariti Par. [181]; Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR®; total assay time for the research protocol was about 1.75 hours but can be reduced to about 75 minutes; Hold times for hybridization is 3.0 minutes, which indicates that the number of cycles of repeating step (ii) to (iv) is between 10-100 times). It would also be obvious to adapt the specific cycle number of Catanzariti for the purpose of coating the SPR, because Mabilat teaches coating the SPR tip for 2 hours at 37 0C ((Col. 9, ln. 24-33), which is similar to the total duration (about 1.75 hours) of the process of Catanzariti.

Regarding claim 5, Catanzariti in view of Tajima and Mabilat teaches the process as claimed in claim 1, Catanzariti in view of Tajima and Mabilat teaches the process further comprising the following steps that are carried out when the cycles of steps (ii) to (iv) are completed but before contacting the test sample with the solid support: 
(v) drawing up a wash solution W1 contained in a container called container CW1 into the solid support (Catanzariti Fig. 17 and Par. [170]: Wash SPR® twice; wash reagent well), 
(vi) continuing contact between the wash solution W1 and the inner surface of the solid support for a time between 0 s and 11 min (Catanzariti Par. [181]: hold times for washing or stripping is 0.17 minutes), and 
(vii) discharging the wash solution W1 into a container, which is optionally the container CW1, wherein 
steps (v) to (vii) form a cycle that is repeated at least once over a total duration of at least 1 min and at most 2.5 h (Catanzariti Par. [181]: Hybridization, substrate, wash and stripping steps can all involve multiple cycles of pipetting the respective solution into the SPR®, holding the solution for a defined period of time, and pipetting the solution out of the SPR®; total assay time for the research protocol was about 1.75 hours but can be reduced to about 75 minutes).
It would be obvious to adapt the washing steps of Catanzariti to wash the coated SPR before contacting the test sample with the solid support, for the purpose of removing the unbound binding partners since Mabilat teaches the cones are washed twice (Col. 9, ln. 24-33).

Regarding claim 6, Catanzariti in view of Tajima and Mabilat teaches the process as claimed in claim 1 as outlined in detail above. Mabilat also teaches a device for improving the capture of target molecules and a capturing process using the said device (Col. 1, Ln. 5-7). 
In detail, Mabilat teaches a device for capturing a target molecule for the purpose of detecting it and/or assaying it, comprising a solid support on which is immobilized a ligand (Col. 1, Ln. 38-44). Mabilat also teaches that the ligand is capable of forming a complex with a bifunctional reagent comprising an "anti-ligand" group, responsible for the formation of the complex with the ligand, and in which the said anti-ligand group is bonded, especially covalently, in a known manner, to a partner group for the target. The partner for the target is a group capable of binding with the target (by forming a target/partner complex) and is therefore capable of capturing the target. The ligand/anti-ligand complex can be, in this case, any pair mentioned above for the first embodiment, or alternatively a biotin/streptavidin or lectin/sugar complex or the like; the system formed by the ligand attached to the solid support and by the bifunctional reagent makes it possible to immobilize, by a double capture phenomena, any target complementary to the partner group chosen for the production of the bi-functional reagent, and this system therefore constitutes a universal capturing device, that is to say one which can be used irrespective of the nature of the target molecule, by virtue of the use of a bifunctional reagent comprising an appropriate partner group, as explained above (Col. 1, ln. 61 to Col. 2, Ln. 21). Mabilat teaches the conditions for forming such complexes are known in the art (Col. 4, Ln. 60-61), for example, a mixture of streptavidin and biotinylated polymerase can be used to deposit polymerase enzyme on an array as evidenced by Roitman.
Therefore it would have been obvious to use a sensitization solution containing of a ligand (e.g.: P1) and an anti-ligand (e.g.: P2) conjugated with a partner group such as a streptavidin and a biotinylated molecule, as taught by Mabilat, to arrive at the claimed invention, doing so would make it possible to immobilize, by a double capture phenomena, any target complementary to the partner group chosen for the production of the bi-functional reagent, and this system therefore constitutes a universal capturing device (Mabilat Col. 2, Ln. 14-18).

Regarding claim 11, Catanzariti in view of Tajima and Mabilat teaches the process as claimed in claim 5, wherein the container C1 and the container CW1 are contained in the same test strip (Catanzariti Fig. 17: X1 contains detector probes; X3, X4, and X5 contain wash reagent).

Regarding claim 12, Catanzariti in view of Tajima and Mabilat teaches the process as claimed in claim 11, wherein the test strip further includes other containers containing other components necessary for the detection or quantification of the analyte (Catanzariti Fig. 17: other components are contained in a test strip).

Response to Arguments
Applicant’s arguments regarding the newly amended claims filed on 08/02/2022
have been fully considered.
Withdrawn Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claim 6 has been amended to overcome this rejection. Therefore this rejection has been withdrawn. 

Withdrawn Claim Rejections - 35 USC § 102
Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Catanzariti et al (US20030077580A1, Pub. Date: 04/24/2003, hereinafter “Catanzariti”) as evidenced by “VIDAS Instrument User’s Manual” (2005). This rejection has been withdrawn in view of the newly amended claims 1 and 5.

Updated Claim Rejections - 35 USC § 103
New ground of rejections have been applied to the newly amended claims.
In brief, Catanzariti in view of Tajima and Mabilat teaches the newly amended limitation “the process is used for preparing an immunoassay solid phase by coating an inner surface of a tubular solid support with the at least one binding partner P1 and the cycles of steps (ii) to (iv) are completed before contacting the test sample with the solid support”, as outlined in detail above, which will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        
                                                                                                                                                                                 
/REBECCA M GIERE/           Primary Examiner, Art Unit 1677